Title: From Thomas Jefferson to Parent, 11 March 1789
From: Jefferson, Thomas
To: Parent (Parant), M.



Monsieur
à Paris ce 11me. Mars. 1789.

J’ai reçu bien conditionnés les quatre paniers de vin de Meursault que vous avez eu la bonté de m’expedier, et je serai pret d’en payer le montant à votre ordre quand vous voulez bien la faire presenter. Je vous prie meme de le faire auplutot parce que je conte de partir le mois prochain pour l’Amerique, d’où je ne serai de retour que l’automne. À cet epoque là j’aurai besoin de m’adresser à vous pour de Monrachet, Meursault et Voulenaye. Le Meursault de M. Bachey que vous m’avez envoyé ci-devant m’a rendu un peu difficile. L’envoy que vous venez de me faire n’est pas si parfaite. Je l’aurai prononcé d’une autre année que 1784. si vous ne m’aviez pas assuré que c’etoit de cette année là. On me dit que l’année derniere a ete excellente pour la qualité des vins. Ainsi c’est de cette annee la dont je vous demanderai en automne. Je vous rends mille graces pour les poires que vous avez eu la bonté de m’envoyer. Elles etoient vraiment superbes et tres-rares. Je suis avec beaucoup d’attachement Monsieur votre tres humble et tres obeissant serviteur,

Th: Jefferson

